SUPREME COURT OF THE STATE OF HAWAI'I 


                               BOARD OF EXAMINERS 




                                In the Matter of the
                     JULY 2010 EXAMINATION FOR ADMISSION                                 -r
                                                                                         ",
                      TO THE BAR OF THE STATE OF HAWAI'I
                                                                                         c
                                                                          ::0
                                                                          -f

               NOTICE OF PASSING THE HAWAI'I BAR EXAMINATION ""

              The applicants listed below are hereby notified that each has passed the

July 2010 Hawai'i examination for admission to the Bar of the State of Hawai'i, as

required by Rule 1.3{g){1) of the Rules of the Supreme Court of the State of Hawai'i

(RSCH):

          Travis Michael Agustin                     Jacob George Delaplane
          Michael Francis Albanese                   Joni Christine Domingues
          Jennifer Ann Allen                         Alicia Joy Barnes Duffin
          Dane Kristofer Anderson                    Robert Matthew Egermayer
          Kei Mari Ashizawa                          Dawn Aki Egusa
          Samuel Shang-Yi August                     Natalie Claire Evans
          Jared Kamakakulani Auna                    Robert Craig Ewing
          Bronson Avila                              Max Curry Farris
          Michelle Jeannette Bento                   Melissa Anne Farris
          Mark Lionel Edward Bradbury                Stephen W Fisher
          Eyke Leinani BrathHLlrdman                 Benjamin James Fisher
          Andriani Buck                              Marisha Amber Gabrysiak
          Seth Thomas Buckley                        Meghan Kay Gentile
          Andrew Robert Carl                         Malia Gibson
          Sarah Thompson Casken                      Noah Hoebreckx Gibson
          Stephanie Marie Chen                       Andrew David Goff
          Jocelyn Halbert Win Chien Chong            Steven Gray
          Bradford Kaimana Bing Tim Chun             Rebecca Alice Grigsby
          Douglass Van Zandt Cole                    Kristen Jennifer Gruber
          Patricia Lynn Cookson                      Kelsi Kimi Guerra
          David Dana Day                             Diane Charlene Haar

                                        -1­                               [7/2010]
 Loren Elwood Haugen. Jr.              Sonia Mohan Phanse
 Shae Aisha Hill                       Gemma-Rose Poland
 Lahela Hiapola'elae Farrington Hite   Erin Geraldine Ritz
 Allison Renee Imber                   Caleb Patrick Rowe
 Daniel Kenneth Jacob                  David Kazuyoshi Sakoda
 Jamila Eshe Jarmon                    Colin Brice Sakumoto
 Lisa Kathleen Johnson                 Sinclair Salas-Ferguson
 Jon Wayne Robert Jordan               Sari Christine Kahokulani Sanchez
 Mark Jeremy Kaetsu                    Chasid Mila Sapolu
 Peter Kevin Keegan                    Michael James Scanlon
Jeffrey Scott Kessinger                Marcus Steinmetz Sedwick
 Rosalie Euna Kim                      Daniel Mark Seltzer
Danielle Kuuipo Kiyabu                 David Edward Shein
David Keith Kauila Kopper              Erin Kimie Shimoda
Adam Greg Lang                         Scott Keala Daezoo Shishido
Lyle Tetsuo Leonard                    Claudia Beryl Shockley
John Love                              Jesse John Thomas Smith
Alden Wah Leung Lum                    Pamela Merle Stahl
Sean Michael Lyons                     Aaron Mason Stewart
Jacob Laurence Matson                  Anthony Francis Toshiyuki Suetsugu
Tyler Pierson McNish                   Je.ssica Erin Harumi Taba
Shannon David Mears                    Chase Tomonari Tajima
Maria Shrieeen Kalaiakea Mehr          Sheri Jean Tanaka
Kyle Montague Meisner                  Andrew Radius Tellio
Robert Saburo Miyashita                Courtney Meghan Thorn
Sarah Maged Mostafa-Ray                Angela Anchi Tokuda
Clement Yow Mulalap                    Emelita Ruiz Tongson-Prenton
Justin Murakami                        Mary Beth Treanor
Garin Tadashi Muranaka                 David Matthew Van Acker
Tara Lee Murphy                        Anthony Brian Vigil
Kanae Nakamura                         Jennifer Ann Walker
Trisha Loui Nishimoto                  Joseph Anthony Weismantel
Jamie Yukiko Nomura                    Amanda Jean Wilhelm
Andrew George Odell                    Kristen Ayako Yamamoto
Monica Ojeda                           Warren Koji Yamamoto
Shimpei Oki                            Elena Kau'j Yamane
Christopher Pan                        Jacy Leina'ala Youn
Evalani Anne Udasco Pandaraoan         Jessica Renee Zubiate-Beauchamp
Alana Peacott-Ricardos


                              -2­                          [7/2010] 

                Each applicant is reminded that, until he or she has met all other

requirements as set forth in RSCH Rule 1.3, and has been admitted to practice law by

the Supreme Court of Hawai'i, that applicant may not engage in the practice of law in

this jurisdiction.

               DATED: Honolulu, Hawai'i, October 5, 2010.

                                    BOARD OF EXAMINERS:




                                    By: _ _     ~_.
                                                  _'-==-~_~
                                                      __)_'_ _
                                           Naomi Komenaka
                                           Its Secretary




                                          -3-                                [7/2010]